                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                        LONDON

ANDREW INDELICATO PETERSON,
      Petitioner,                                            Civil Action No. 6:20-008-KKC

v.                                                           MEMORANDUM OPINION
                                                                 AND ORDER

J.A. BARNHART, Warden,
      Respondent.


                                        *** *** *** ***

       Andrew Indelicato Peterson is an inmate at the Federal Correctional Institution in

Manchester, Kentucky. Proceeding without a lawyer, Peterson filed a petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2241 in which he suggests that his 2016 conviction for being a

felon in possession of ammunition is no longer valid because of the United States Supreme Court’s

recent decision in Rehaif v. United States, 139 S. Ct. 2191 (2019). [R. 1]. The Respondent,

represented by the U.S. Attorney’s Office, then responded to Peterson’s petition [R. 8], and

Peterson filed a reply brief [R. 13]. Thus, this matter is ripe for a decision from this Court.

Ultimately, Peterson has failed to demonstrate that, in light of Rehaif, it is more likely than not that

no reasonable juror would have convicted him of being a felon in possession of ammunition. As

a result, the Court will deny his petition.

       In February 2016, Peterson pled guilty to being a felon in possession of ammunition, in

violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). See United States v. Andrew Indelicato Peterson,

No. 0:15-cr-106 at R. 359 (D. Minn. 2016). The United States District Court for the District of

Minnesota then sentenced Peterson to 120 months in prison. See id. at R. 467. Peterson appealed,
but the United States Court of Appeals for the Eighth Circuit affirmed the district court’s judgment.

See id. at R. 543. Peterson then moved to vacate his sentence pursuant to 28 U.S.C. § 2255, but

the district court denied his motion. See id. at Rs. 563, 564.

       Peterson now pursues relief via § 2241. [R. 1]. As noted above, Peterson claims that his

conviction for being a felon in possession of ammunition is no longer valid because of the Supreme

Court’s decision in Rehaif, 139 S. Ct. at 2191. Peterson, therefore, argues that this Court should

vacate his conviction and order the Bureau of Prisons to immediately release him from custody.

       Peterson’s petition, however, constitutes an impermissible collateral attack on his

underlying conviction. Although a federal prisoner may challenge the legality of his conviction

on direct appeal and through a timely § 2255 motion, he generally may not do so in a § 2241

petition. See United States v. Peterman, 249 F.3d 458, 461 (6th Cir. 2001) (explaining the

distinction between a § 2255 motion and a § 2241 petition). A § 2241 petition is typically only a

vehicle for challenges to actions taken by prison officials that affect the way the prisoner’s sentence

is being carried out, such as computing sentence credits or determining parole eligibility. See

Terrell v. United States, 564 F.3d 442, 447 (6th Cir. 2009). Simply put, as a general matter,

Peterson cannot use a § 2241 petition as a way of challenging his conviction.

       To be sure, there is a limited exception under which federal prisoners have been permitted

to challenge the validity of their convictions in a § 2241 petition. However, the United States

Court of Appeals for the Sixth Circuit has explained that a prisoner can only proceed in this manner

if he can establish his actual innocence by demonstrating:

       (1) the existence of a new interpretation of statutory law, (2) which was issued after
       the petitioner had a meaningful time to incorporate the new interpretation into his
       direct appeals or subsequent motions, (3) is retroactive, and (4) applies to the merits
       of the petition to make it more likely than not that no reasonable juror would have
       convicted him.
                                                  2
Wooten v. Cauley, 677 F.3d 303, 307-08 (6th Cir. 2012).

       Peterson has not met all of these requirements. Even assuming, without deciding, that the

first three Wooten elements are satisfied in this case, Peterson still has not demonstrated that, in

light of Rehaif, it is more likely than not that no reasonable juror would have convicted him of

being a felon in possession of ammunition. In Rehaif, the Supreme Court held that the Government

must prove that the defendant possessed a firearm while being aware of his relevant status—

meaning that he knew that he was a felon, an alien unlawfully in this country, or the like. See

Rehaif, 139 S. Ct. at 2194; see also United States v. Bowens, 938 F.3d 790, 797 (6th Cir. 2019)

(interpreting the Supreme Court’s holding in this manner). Here, in light of Peterson’s prior

criminal history, which the U.S. Attorney’s Office discusses in its response brief [see R. 8 at 6-7],

he has provided no basis to conclude that a reasonable juror would infer that he was somehow

unaware that he was a felon when he possessed the ammunition in question.

       As the U.S. Attorney’s Office points out, prior to 2016, Peterson pled guilty to three felony

offenses in the state of Minnesota: receiving stolen property, aggravated robbery, and possession

of burglary tools. Moreover, for two of these offenses, Peterson was sentenced to more than one

year in prison, and he actually served more than 12 months. [See R. 8 at 6-7 (citing Peterson’s

Presentence Investigation Report at R. 10 and discussing his criminal history at length)]. This

extensive and undisputed criminal history completely undercuts the implication that Peterson

somehow did not know that he was a felon at the time he possessed the ammunition in question.

See Nickerson v. Streeval, No. 0:19-cv-080-HRW, 2020 WL 61278, at *2 (E.D. Ky. Jan. 6, 2020)

(denying a § 2241 petition where the prisoner’s “extensive criminal history, including multiple

prior felony convictions dating back decades, undercuts the implication that he somehow did not

                                                 3
know that he was a felon at the time he possessed the firearm in question.”); Walker v. Quintana,

No. 5:19-cv-321-DCR, 2019 WL 6310722, at *2 (E.D. Ky. Nov. 25, 2019) (reaching a similar

conclusion in another § 2241 case). For this reason, as well as the persuasive reasons put forth by

the U.S. Attorney’s Office in its response brief [see R. 8 at 6-10], Peterson has simply not shown

that he is entitled to habeas relief.

        Accordingly, it is ORDERED as follows:

        1. Peterson’s petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 [R. 1] is

            DENIED.

        2. This matter is DISMISSED and STRICKEN from the Court’s docket.

        3. The Court will enter a corresponding Judgment.

        Dated March 30, 2020




                                                4
